El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la- opinión del Tribunal.
Considerando que es principio general en materia de competencia, que es Juez competente para conocer de los pleitos á que dé origen el ejercicio de las acciones de todas clases, aquél á quien los litigantes se sometan expresa ó tácitamente siempre que tenga jurisdicción para conocer de la misma clase de negocios y en el mismo grado, y que este principio que establecía la antigua Ley.de Enjuicia-miento Civil en su art. 56, ha sido reproducido por el nue-vo Código de Enjuiciamiento Civil en sus artículos 76 y 77 al disponer el primero “que con arreglo á su jurisdic-ción una Corte conocerá de los pleitos á que dé origen el ejercicio de las acciones de todas clases cuando las partes hubieren convenido en someter dicho pleito á la decisión de tal.Corte” y el segundo qúe “se entenderá hecha la su-misión : lo. por convenio escrito de las partes; 2o. por el demandante en el mero hecho de acudir á la Corte inter-poniendo la demanda y 3o. por el demandado en el hecho de hacer, después de personado en el juicio, cualquiera gestión que no sea la de pedir que el juicio se celebre en la Corte correspondiente. ’ ’
Considerando por tanto que habiendo acudido al Juez de Distrito de Guayama los promoventes de la declái;a-ción de herederos de la difunta Da. Natalia López Apon-te, sin que esta solicitud haya sido impugnada por persona alguna debe estimarse competente el expresado Juez de Guayama para dictar la declaratoria de herederos de que se trata, la que por reunir los requisitos de los artí-culos 2 y 3 de la Ley Hipotecaria, es un título inscribible en el Registro de la Propiedad.
Considerando que si bien la certificación presentada no *216expresa sí el auto de declaración de herederos quedó ó no firme, este es un defecto subsanable que no impide la ins-cripción del documento á tenor de lo que.prdena sobre el particular la Ley de la Asamblea Legislativa de esta Is-la de lo. de Marzo de 1902, sobre recursos contra las reso-luciones de los Registradores de la Propiedad.
Considerando que no hay méritos para calificar de te-meraria la negativa del Registrador de la Propiedad de Cáguas á inscribir las certificaciones de que se trata.
Vistas las disposiciones legales citadas y las resolucio-nes de la Dirección General de los Registros de veinte y dos de Enero de mil ochocientos ochenta y seis y nueve de Mayo de mil ochocientos ochenta y nueve.
Se revoca-la, nota puesta por el Registrador de la Pro-piedad de Cáguas al pié de la certificación de referencia, declarándose que dicho documento es inscribible y que debe el Registrador inscribirlo, con el defecto subsanable que contiene, sin especial condenación de costas; y de-vuélvase al Registrador el documento presentado con co-pia de la presente resolución para su cumplimiento y de-más efectos procedentes.
Jueces concurrentes: Sres. Hernández, Pignoras y MaeLeary.
El Juez Asociado Sr. Wolf no tomó parte en la discu-sión de este caso.